Citation Nr: 1601150	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by: Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served in the Naval Reserves from February 1994 to February 2008, and in the Army National Guard from February 22, 2008, to February 21, 2009.  The appellant had no active duty service, but served on periods of Active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the RO in Waco, Texas.

Although the appellant requested a Board hearing in May 2012, she withdrew the request in correspondence received in August 2015.  


FINDINGS OF FACT

1.  The appellant did not became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  

2.  Status as a "veteran" does not attach for VA purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for an acquired psychiatric disorder lacks legal merit.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for an acquired psychiatric disorder on the basis that it was incurred during a period of ACDUTRA.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

The appellant had no active duty service, but served only periods of ACDUTRA and INACDUTRA with the Navy Reserves and with the National Guard.  

Basic eligibility for veterans' benefits hinges on the initial determination of whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA and INACDUTRA.  A claimant who did not serve for any period of time on active duty must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

For a claimant who has no active duty service, to be considered a "veteran" it must be shown that she became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that she became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101(2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2015). 

As the appellant here is seeking service connection for mental disease, which is not a disease specified under 38 C.F.R. § 3.6(a), the claim cannot be based on any period of INACDUTRA.  Moreover, the mere occurrence of symptoms during ACDUTRA is not sufficient to meet the criteria for establishing "veteran" status, even if those symptoms represent the initial occurrence of symptoms or the initial diagnosis of the disease.  Unlike the criteria for establishing service connection for claimants who have already established "veteran" status, a claimant who has no active duty service bears the burden of establishing that she actually became disabled during this period.  In other words, she must establish that the disability actually began during a period of ACDUTRA.  

In this case, the appellant has provided materially inconsistent accounts of the onset of symptoms of mental disease.  On her initial claim in June 2010, she reported that the disorder had its onset on February 26, 1994.  In conflict with this initial account, in a January 2013 account, she reported that she "never had any thoughts or problems" between 1991 and 1997 (VBMS record 02/26/2013).  

In conflict with both of those accounts, the appellant asserted to a VA examiner in September 2010 that she first experienced symptoms on an airplane en route to Guam in 2004 during a period of ACDUTRA.  According to this account, she was thinking that everyone on the plane was going to kill her and she saw a hand on the TV screen, which looked to her like her son's hand, which she believed indicated that he was dead.  She reported that the paranoia persisted the entire trip, including the flight home.  She stated she did not tell anyone she was having problems.  

In conflict with this account is a January 2013 statement that her trip to Guam was in 1999.  However, she added later that these episodes occurred every time she went on her two week annual training (VBMS record 02/26/2013).  In conflict with this assertion is the appellant's report at Green Oaks Hospital in June 2008 that should could not identify any specific trigger for her symptoms (Virtual VA record 09/26/2013).  

Also in conflict with prior accounts, the appellant asserted in her January 2013 statement that her first episode of auditory hallucinations occurred in 1997 during a period of ACDUTRA in Algiers, Louisiana, when she started hearing voices and thinking that someone was trying to kill her and her children ((VBMS record 02/26/2013).  

In conflict with each of the accounts described above is the earliest actual report of symptoms to a health care provider.  The service treatment records reveal what was described as "new onset" of claustrophobia and paranoia in November 2006, which the appellant reported was in conjunction with taking Tramadol (VBMS record 06/27/2015).  A report dated November 13, 2006, notes that the appellant was "starting to have panic attacks" (Virtual VA record 09/26/2013).  The appellant has not asserted that she was on any period of ACDUTRA at this time and the record does not otherwise establish that she was on ACDUTRA at this time.  

Also in conflict with the appellant's other various accounts are reports of psychiatric treatment at Dallas Metrocare Services (VBMS record 12/28/2010).  A May 7, 2009, psychiatric assessment reveals the appellant's report of recurrent episodes of thoughts that someone is trying to kill her children and that everyone had been plotting against her to get the children since 1991.  This record notes that she had been diagnosed with a brief psychotic disorder in November 2006 and had similar symptoms in 1991 after using drugs.  The report notes "10-15 years ago use crack & binge ETOH (started in 1988)- Stopped etoh use 4 years ago. +DTs and blackout with ETOH use. Attends A.A. 2003-relapsed."

The Board notes that the fundamental inconsistency of the appellant's various accounts is a significant factor in determining credibility.  An account in which the material details change or evolve over time is problematic with respect to credibility.  Such changes in material details either indicate that the declarant does not accurately remember the details she is relating, or that she has altered them.  Either possibility weighs against the reliability and credibility of lay testimony.  

Here, the Board places great significance on the first clinical reports of symptoms, as it is at this time that the symptoms were of such concern that they prompted her to seek medical attention.  Moreover, the statements made in 2006 through 2009 were made and recorded around the time she was actually experiencing symptoms.  The contemporaneous nature of these statements is significant.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Furthermore, because the appellant was then seeking only medical treatment, it seems likely that she would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the accounts given in 2006-2009, which asserted a new onset of symptoms associated with taking Tramadol, and a previous episode of similar symptoms in 1991 associated with taking drugs, when the appellant thereafter presented her account, she was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There appears to be no question that the appellant is competent to relate the onset of symptoms as she remembers it.  Thus, competency is not at issue with regard to recounting the onset of symptoms.  Rather, in light of the multiple conflicting accounts provided by the appellant since service, it is the credibility and accuracy of the more recent accounts which the Board finds is lacking.  Simply put, the initial report provided to a medical treatment provider contemporaneous with the onset of symptoms, and the reports made prior to filing her claim for disability benefits, are more reliable and convincing than the more recent statements made in support of a claim for monetary benefits.  

While the treatment records from Dallas Metrocare Services reflect recurrent episodes of symptoms since 1991, it is highly significant that only the episodes in 1991 and 2006 are mentioned at that time.  The appellant now contends that she experienced significant episodes in 1994, 1997, 1999, and/or 2004, or any time she was on ACDUTRA; however, she did not mention any of these episodes during her early treatment.  As noted above, the Board places greater credibility on the accounts the appellant presented in the context of clinical treatment, versus accounts presented to treatment providers or VA adjudicators in the context of a claim for benefits.  Her accounts to the September 2010 VA examiner, and the January 2013 account, were each presented after she determined to file a claim, and the January 2013 account was presented after her claim had been denied.  

The Board acknowledges that the appellant has submitted supportive accounts from friends and family members, which are generally supportive of her most recent account that her symptoms began during a period of ACDUTRA, although it is unclear which one.  These accounts provide competent testimony as to behaviors she exhibited at those times.  However, these accounts, coming from persons with close personal relationships to the appellant, must be considered in light of the same interest which decreases the reliability of the appellant's own account.  

The Board acknowledges that there are two medical opinions of record which generally purport to relate the appellant's schizophrenia to her military service.  Notably, the VA examination dated September 23, 2010, includes a diagnosis of paranoid schizophrenia, which the examiner opined was at least as likely as not related to service.  However, the examiner appears to have based this finding on the appellant's account of experiencing paranoia on a plane in 2004.  As discussed above, this examination represents the first telling of that particular account, and the appellant has since changed her account to relating onset of symptoms in 1997.  The Board has found the appellant's assertions regarding the onset of symptoms to be factually inaccurate and has determined that the most reliable account is that her current symptoms began in 2006 after she took Tramadol, with a similar episode in 1991.  As the September 2010 opinion is based on an inaccurate factual background, the opinion is not credible evidence.  

The appellant has submitted a private medical opinion of private psychologist, J. Mangold, Ph.D., dated August 4, 2015, which states that "schizophrenia clearly had its onset while she was on active duty in the Navy."  However, the examiner accepted the appellant's January 2013 account that the onset of her hallucinations and hearing voices was in 1997, during a period of ACDUTRA.  The Board has found that this assertion is not accurate.  The only episode during the appellant's service that is supported by credible evidence is the diagnosis of a brief psychotic disorder in November 2006, which was not during ACDUTRA, and the notation of similar symptoms in 1991 (see VBMS record 12/28/2010).  

Moreover, the private opinion refers to the 1997 period as active duty, which is also factually inaccurate.  The appellant had no active duty service.  As explained above, ACDUTRA is fundamentally different from active duty service for purposes of the determination of "veteran" status.  As the private opinion is based on an inaccurate factual predicate, it is not credible evidence that the appellant became disabled due to a mental disease incurred in the line of duty during a period of ACDUTRA.  

The Board emphasizes that its findings regarding the September 2010 and April 2015 opinions does not relate to the competency of those providing the opinions, nor does the Board assert its own competence to render a medical opinion.  The Board's findings are based on the credibility of the underlying accounts upon which both opinions were based.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

There is no medical opinion or lay opinion based on an accurate account of the facts that purports to establish that the appellant became disabled due to a mental disease incurred in the line of duty during a period of ACDUTRA.  As this is an essential element of establishing "veteran" status, which is in turn an essential element of any claim for service-connected veterans' benefits, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her in July 2010, August 2011, and February 2012, under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, reports from the Social Security Administration, and private treatment reports identified by the appellant.  The appellant has identified treatment from Dallas Metrocare Services beginning in May 2009, and Dr. G. Aillon.  The RO requested those records on the appellant's behalf and they were received in December 2010 and October 2011, respectively.  The appellant also identified records of treatment at Green Oaks Mental Health Hospital, beginning in February 2008.  The RO requested those records on her behalf and received notice from that facility in January 2011 that they had no record of treatment for the dates requested.  However, those records appear to be included with records obtained from SSA.  The RO has also obtained a thorough medical examination regarding the claim.  

The Board has found that the opinion of the September 2010 VA examiner is inadequate, as it is based on inaccurate facts.  Once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided.  Barr v. Shinseki, 21 Vet. App. 303, 311 (2007).  However, in this case, the inadequacy in the opinion is not prejudicial to the claim, as the opinion is nominally favorable to the appellant.  The Board has found that there is no credible account of the onset of a disability in the line of duty during a period of ACDUTRA.  Therefore, the Board finds that any additional development to obtain a medical opinion based on non-credible accounts would not reasonably be expected to aid in substantiating the claim.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, no additional development is necessary to reach a decision on the claim.  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


